DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 10/25/2019 remains acknowledged.
Applicant's election with traverse of:
(i) nucleic acid (RNA was selected);
(ii) strontium ion and barium ion in original claim 2, and newly added ferrous ion and ferric ion as specific iron ions (strontium and ferric were selected); and
(iii) streptavidin, transferrin, fibronectin, collagen, albumin, lactoferrin, asialofetuin, lipoprotein and proteoglycan in claim 3 were elected as a group of species; (albumin taught in the primary reference was selected),
in the reply filed on 10/25/2019 remains acknowledged.  
The Examiner previously noted that independent claim 1 was amended to modify the required components (species), to require at least one carboxy group-containing molecule: the first recited, citrate, was selected for further prosecution. However, the current claims require the apatite-based matrix to minimally contain only one alternative from calcium ion, phosphate ion, hydrogen carbonate ion, magnesium ion, iron ion, strontium ion, citrate, succinate, pyruvate, lactate, alpha-ketoglutarate, oxaloacetate, fumarate or
Because the following species were previously under examination, examined subject matter remains: (i) RNA; (ii) apatite comprising calcium ion, phosphate ion, hydrogen carbonate ion, magnesium ion, iron ions & strontium; (iii) albumin; and (iv) citrate (as carboxyl group containing molecule).
Claims 12-15, 17-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2019.
Claims 4-5, 7, 9, 11, 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2019.  (It is noted in claims 31-32, “one cation” is confusing, already reading on each of calcium ion, magnesium ion and iron ion.)

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. Malasia PI 2017702177, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no support in the priority application for the amended embodiments of claim 1, “… the apatite–based matrix comprising ions selected from a group consisting of … carboxyl group-containing molecule selected from a group consisting of citrate, succinate, pyruvate, lactate, alpha-ketoglutarate, oxaloacetate, fumarate and malate”.  None of citrate, succinate, pyruvate, lactate, alpha-ketoglutarate, oxaloacetate, fumarate or malate were identified in the Malasia foreign priority application.  Accordingly the effective filing date is the filing date of the instant application, 6/14/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as currently amended, permits the apatite-based matrix to comprise ions selected from a group consisting of calcium ion, phosphate ion, hydrogen carbonate ion, magnesium ion, iron ions, strontium ion and barium ion, and one carboxyl group-containing molecule selected from a group consisting of citrate, succinate, pyruvate, lactate, alpha-ketoglutarate, oxaloacetate, fumarate and malate (lines 5-10).  In other words, the claim minimally requires in the apatite-based matrix, only one of the above alternative list.  Review of the specification did not identify any such broad apatite-based matrix construction, requiring only one of the recited alternatives.  The only disclosed choices for calcium ion, for instance, minimally require a 5-ion combination: calcium ion, phosphate ion, hydrogen carbonate ion, magnesium ion and an iron ion (4:22-23; 15:19-21; 16:17-19; 17:2-4, etc.).  Addition of specific additional ions (to the minimal 5-ion combination) are disclosed (see, e.g., 15:21-25).  Arguments provided by Applicant do not state that no new matter has been introduced, and they do not point to support for the amendments.
See MPEP 2163.05 (I)(A): 
Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, 

The amendment to claim 1 further recites “an average size of the apatite-based matrix in a range of 53 to 163 nanometers” (lines 12-13).  While a much broader range is disclosed for the size of the pharmaceutical composition (not the apatite-based matrix); i.e., 5-999 nm (5:12-13) and 5-1000 nm (16:9-12), the Examiner did not identify disclosure of 53 or 163 nm or the range 53-163, or any examples similar to this range for the apatite-based matrix modified with a protein, with one exception from Example 6.  
The Examiner notes that arguments indicate that sizes of 163 nm and 53 nm were produced in Example 6:   
The Applicant respectfully submits that the present Claim 1 as amended is supported by page 39, lines 22-25 and page 43, lines 9-13 and FIG. 17(a) of the specification as filed. For example, FIG. 17a of the present invention showed the influence of surface modification on size of the pharmaceutical composition. The initial average diameter of the unloaded apatite-based matrix prepared was 820 nm, and a decreasing pattern in its size is observed after performing surface modification on the apatite-based matrix with streptavidin (page 29, lines 16-19).

Example 6 gives one formation, CMCA NP (CA NPs average size was 416 nm), which are stated to contain citrate at 1 mM to 2 mM and Ca at 4 mM, other components (not stated) “were fixed as prepared above” (for other purposes, the Examiner presumes that Example 1 corresponds to the other components, bicarbonate, phosphate, ferric or ferrous, which?, magnesium, NaCl and glucose; neither NaCl nor glucose are even recited in the claimed product). The Examiner notes that the claim requires the size upon being surface modified with a protein, resulting in the claimed size range.  Example 6 does not have any mention of protein surface modification.  Figure 17 (a) does not have sizes resembling the claimed range; the CA + strep is about 500 nm in 
Accordingly, the amended range introduces New Matter.

The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) … 

Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). …

The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)

See also MPEP 2163.05 (III):
See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").

A similar fact pattern is present here.  One combination of ions (which combination is unclear from the disclosure (what is the composition of CMCA NP?) is exemplified for the recited size range, but does not even fall within the scope of claim 1, because there is no protein surface modifying CMCA NP (and another claimed matrix CA NP does not even satisfy the size range).  This corresponds to the claimed range for one ion combination apatite matrix, without a surface protein; the claimed range is not disclosed generically, and there are no other examples of the claimed size range.
Additionally, the amendment to claim 1 further recites “the absence of any mechanical treatment”.  The Examiner’s review of the original specification failed to identify disclosure of general mechanical treatment or the absence of all mechanical treatments.  Thus, this negative limitation adds New Matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The claim recites a larger range for the pharmaceutical composition than recited for the apatite-based matrix modified with a protein in independent claim 1.  It is thus construed that the dependent claim permits a broader size range than the independent claim requires, broadening, rather than further limiting independent claim 1, from which claim 6 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 9,295,640; 2016 Mar); in view of Wu et al. (US 2011/0135577 A1; 2011); and Rodriguez-Ruiz et al. (“pH-Responsive Delivery of Doxorubicin from Citrate−Apatite Nanocrystals with Tailored Carbonate Content”; 2013; Langmuir; 29: 8213-8221; dx.doi.org/10.1021/la4008334).
Yamamoto teaches a pharmaceutical composition including carbonate apatite nanoparticles with an average particle size of at most 50 nm containing a drug with antitumor activity (abstract).  The size can make it possible to introduce a large amount of substances in a shorter time, compared to a conventional carbonate apatite particles as compared with the use of a conventional type of carbonate apatite particles (2:21-26).  When albumin (Applicant elected protein specie) is added to carbonate apatite particles and the resulting mixture is subjected to an ultrasonic vibration treatment the particle size can be effectively reduce, and the aggregation of the particles can be effectively suppressed (2:40-43; see also claim 5). The carbonate apatite nanoparticles contain a nucleic acid (claim 1), with antitumor activity (claim 3); the nucleic acid is selected from siRNA, miRNA and antisense RNA (reading on Applicant elected RNA among nucleic acid choices; claim 4).  Anti-survivin siRNA was used in Example 1.  
Regarding the apatite composition, these are prepared with calcium ions, phosphate ions, hydrogen carbonate ions (9:19-25, 46-52).  Concentrations taught include more preferred range of calcium ion from 1 mM to 10 mM (9:31-35), 0.1 mM to 100 mM phosphate ion (9:36-40), more preferably 10 mM to 100 mM (9:41-45), each reading on ranges of amended claim 1.  Other components that may be added include Sr (strontium ion), which can partially replace Ca or CO3 in carbonate apatite (10:8-11).  Thus, Yamamoto teaches 4 of the 6 required ions of claim 1 (relative to the species combination under examination), including calcium ion, phosphate ion, hydrogen carbonate ion and strontium ion comprising the apatite matrix (these 4 in combination currently read on the amendment to claim 1).  Yamamoto does not teach the required (according to the species election, but not required by amended claim 1) magnesium or iron ions, or their concentrations, nor the recited citrate molecule.
Wu teaches successful transfer of therapeutic agents, such as genetic materials (e.g., nucleic acid) into living cells; use of superparamagnetic nanoparticles in medical therapeutics is described to develop nano-sized calcium phosphate (CaP) mineral was rendered magnetic as delivery vehicle; delivery included under exogenous magnetic field (abstract).  Genetic material delivery vehicle, especially nanoparticles (NPs) with super-paramagnetic property [0002].  NPs have undergone investigation for applications that include treatment of tumors by delivery of anticancer agents [0006].  
The calcium phosphate particles were neutralized with an alkaline solution (Figure 1).  Alkaline conditions can be adjusted by sodium bicarbonate solution [0037] 
Wu establishes that the same type of apatite containing particles can be employed to deliver nucleic acids; this is in the same field of endeavor as Yamamoto.  Wu includes addition of magnesium, ferric and ferrous ions, which magnetize the particles, and have an advantage of concentrated local delivery of the anti-tumor nucleic acid payload.
Rodriguez-Ruiz teaches a pH-responsive delivery of doxorubicin from citrate-apatite nanocrystals with tailored carbonate content (title).  The nanoparticles were synthesized by thermal decomplexing of metastable calcium/citrate/phosphate solutions both in the absence (Ap) and in the presence (cAp) of carbonate ions.  The presence of citrate and carbonate ions in the solution allowed us to tailor the size, shape, carbonate content, and surface chemistry of the nanoparticles (abstract).  Apatite nanocarriers consisted of calcium, citrate, phosphate, carbonate (8214: 2.2).  Figure 1 presents a schematic representation of the DOXO nanoparticles (NPs) as passive targeting due to enhanced permeability and retention (EPR) effect in the tumor region.  The extracellular tumor environment and the intracellular lysosome exhibit acidic pH facilitating the selective release of the drug within tumors.  Figure 4 B demonstrates faster release of th paragraph).
Rodriguez-Ruiz demonstrates that nanocrystalline apatites, with calcium, phosphate and carbonate ions, together with citrate, are suitable carriers for targeted delivery of an anticancer agent, useful for treatment of cancer.
Thus, it would have been obvious to one of ordinary skill in the art, to start with the Yamamoto nucleic acid (e.g., siRNA, having anti-tumor efficacy) loaded nano-sized calcium, phosphate, hydrogen carbonate apatite matrix (e.g., with strontium, taught by Yamamoto), and to add magnesium and (ferric or ferrous) ions, taught by Wu, to 
Regarding sizes the particles, the use of ultrasound vibration or non-use would have been utilized to achieve the desired particle sizes, similar to those taught, via routine optimization.
See MPEP 2144.05 (II): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
prima facie obvious.  
As pointed out in MPEP 2144.05 (I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance prima facie one skilled in the art would have expected them to have the same properties.").

Applicant argues:
(i) Spontaneously produced small-sized apatite-based matrix 
Regarding sizes of the particles, the examiner considered that the use of ultrasound vibration or non-use would have been utilized to achieve the desired particle sizes, similar to those taught, via routine optimization. The Applicant respectfully disagrees. According to the background section of the invention: "While, the step of ultrasonic treatment may help reducing the size of particles, the drug could be significantly dissociated or released from the nanoparticle or even degraded by ultrasonic waves." Accordingly, it is clear that there is a need in the prior art to have an improved pharmaceutical composition which is flexible in regulating its size, so the purpose of the present invention is to make a small-sized pharmaceutical composition, which solves existing problems, such as drug dissociation and degradation of nanoparticles caused by ultrasonic vibration treatment. In the Office Action, the examiner indicated that there is no size limitation presented in currently claims 1, 3 or 10. In this response, the Applicant amends Claim 1 to further define: 
"the surface modifying agent comprising a protein, the surface of the apatite- based matrix is modified with the protein, thereby resulting in an average size of the apatite-based matrix in a range of 53 to 163 nanometers in the absence of any mechanical treatment and eliminating an aggregation among the apatite-based matrix, solvents and the pharmaceutically active substance caused by ionic and hydrophobic interactions thereof.”
The Applicant respectfully submits that the present Claim 1 as amended is supported by page 39, lines 22-25 and page 43, lines 9-13 and FIG. 17(a) of the specification as filed. For example, FIG. 17a of the present invention showed the influence of surface modification on size of the pharmaceutical composition. The initial average diameter of the unloaded apatite-based matrix prepared was 820 nm, and a decreasing pattern in its size is observed after performing surface modification on the apatite-based matrix with streptavidin (page 29, lines 16-19). This proves that the small- sized apatite-based matrix can be spontaneously produced through surface modification.
The Applicant respectfully submits that the present Claim 1 as amended is supported by page 39, lines 22-25 and page 43, lines 9-13 and FIG. 17(a) of the specification as filed. For example, FIG. 17a of the present invention showed the influence of surface modification on size of the pharmaceutical composition. The initial average diameter of the unloaded apatite-based matrix prepared was 820 nm, and a decreasing pattern in its size is observed after performing surface modification on the apatite-based matrix with streptavidin (page 29, lines 16-19). This proves that the small- sized apatite-based matrix can be spontaneously produced through surface modification.

Further, in Comparative Example 1 and FIG. 2 of Yamamoto's invention also indicated that, without using ultrasound vibration, the conventional type of carbonate apatite particles would aggregate together. Due to the aggregation, it is not possible to measure the size of individual particle. Therefore, it is clear that Yamamoto did not teach or suggest how to prepare a small-sized apatite-based matrix with no aggregation with other components in the pharmaceutical composition in the absence of mechanical treatment (e.g. ultrasound vibration). 
In Wu's invention, the addition of magnesium ions can only make calcium phosphate particles possessing superparamagnetic property, but the magnesium and iron ions used in the presently claimed invention are able to dose-dependently reduce the size but increase the solubility. Regarding differences in the purpose taught by Wu for addition of magnesium ions, such as superparamagnetic property and size reduction, the examiner indicated that there is no comparative data demonstrating any unexpected property. The Applicant hereby provides a published reference owned by the applicant, which showed unexpected properties resulting from the addition of Fe/Mg ions to the apatite-based matrix, the disclosure of which is incorporated herein by reference in its entirety (Haque, S. T., Karim, M., Abidin, S. A. Z., Othman, I., Holl, M. M. B., & Chowdhury, E. H. (2020). Fe/Mg-Modified Carbonate Apatite with Uniform Particle Size and Unique Transport Protein-Related Protein Corona Efficiently Delivers Doxorubicin into Breast Cancer Cells. Nanomaterials, 10(5), 834.). The reference showed that modifying carbonate apatite nanoparticles by partially substituting Ca2+ with Mg2+ and Fe3+ would lead to the generation of nano-sized particles with less tendency to aggregate, thereby enhancing drug binding efficiency, cellular uptake and cytotoxicity without hampering drug release in acidic pH. For example, FIG. Si and S2 indicated that sizes of Fe/Mg-CA particles were apparently smaller and more homogeneous than CA ones. [figures are presented from this reference]
Applicant further argues about other references, which do not take the form of a declaration
Applicant argues about Wu with reference to claims 31-32
Applicant further argues, in (iii) based on additional references, not in the form of a declaration.
Claims 3,6 and 10 
Claims 3, 6 and 10 are not addressed separately, but it is respectfully submitted that these claims are allowable as depending from an allowable base claim, and further in view of the foregoing remarks. The Applicant respectfully submits that Claims 1, 3, 6, 10 and 31-32 should also be patentable over the prior arts of record, and reconsideration thereof is respectfully requested. 

This is not persuasive.
Regarding p. 39, lines 22-25 & p. 43, lines 9-14 & Figure 17(a) allegedly providing support for the claimed size range, as discussed in the above rejection Example 6 does state that CA NP average size was 416 nm, and two citrate/calcium CMCA NP sizes were 163 and 53 nm, for two citrate concentrations.  However, these matrices are not disclosed to be surface modified with a protein.  If construed to be an example of the sizes, it is only one material, among thousands, if not millions of unique combinations of ions and proteins, as discussed above, insufficient to provide written description of the generic range applied to the generic claims.  (It is further unclear whether these contain only citrate and calcium, or which other recited ions are present.  
Regarding the argument that Yamamoto does not teach how to make particles in the absence of ultrasound (mechanical treatment), the claimed limitation that the size of 53-163 nm occurs in the absence of mechanical vibration is construed as a product-by process limitation.  The claims are drawn to a product, a pharmaceutical composition, and not a method of preparing said pharmaceutical composition. Thus, preparation utilizing ultrasound to achieve the claimed size, or very close size does not render the instant claims patentable over the prior art. 
Review of Figure 27 of Yamamoto shows activity of the sCA-survivin-siRNA over saline activity in reduction of tumors.  Clearly the drug is active in the apatite taught.
Figure 17(a) does not correspond to particles within the scope of the size claimed.
Applicant is reminded that comparative data attempting to provide unexpected results is required to be in the form of a declaration (MPEP 716.02(g)).  The Examiner further notes that Applicant must compare the closest prior art, and provide evidence that is commensurate in scope with the claims.
Claims 31-32 are not under examinations, as they do not read on the subject matter elected and under examination.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611